DETAILED ACTION  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the Korean Patent office. It is noted, however, that applicant has not filed a certified copy of the Application No. KR3020190039220 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
  
NOTE: 
The Office website provides additional information concerning the priority document exchange program (www.uspto.gov/patents-getting-started/international- protection/electronic-priority-document-exchange-pdx ). This information includes the intellectual property offices that participate in the priority document exchange program, as well as the information necessary for each participating foreign intellectual property office to provide the Office with access to the foreign application
 
Claim Refusal - 35 USC § 103
The claim is refused under 35 U.S.C. 103 as being unpatentable over NPL reference Corrugated Polycarbonate Sheets, available online December 10, 2018, in view of NPL reference Contact Grid Wallpaper, available online June 12, 2016.
 



 
The NPL reference Corrugated Polycarbonate Sheets has design characteristics that are basically the same as the claimed design, showing a rectangular building panel with a corrugated/wavy appearance. See the below annotated illustrations for reference. 


    PNG
    media_image1.png
    294
    1114
    media_image1.png
    Greyscale


Fig. 1.1 of the claimed design and Corrugated Polycarbonate Sheets

NOTE: Not only is the appearance of the claimed design shown in the NPL reference Corrugated Polycarbonate Sheets, it is well-established and common in the art as shown in the following references: Patent Application Publications 20140342130 (MULTIFUNCTIONAL ROOFING MATERIAL) 20110000535 (Spanish shingles with photovoltaic cells) US Patents 4283451 (Light-transmitting roofing and cladding panel) 4567084 (Multilayered corrugated roofing) and 1015919 (Bituminous Structural material). Furthermore, possible variations in the curvature of the surface waves of the panel are common variations as see in the above noted references and in the cited wave-shape catalog included in the NPL reference Corrugated Polycarbonate Sheets, thus would be obvious to a designer of ordinary skill in the art and not a patentable distinction.

The claimed design differs from the Corrugated Polycarbonate Sheets reference in that it shows a grid-like surface appearance.  
characteristics (appearance and function) of the primary reference. See In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).



    PNG
    media_image2.png
    306
    654
    media_image2.png
    Greyscale
 NPL reference Contact Grid Wallpaper
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the design of the Corrugated Polycarbonate Sheets refence, to show the sheet with a grid-like surface appearance as taught by the Contact Grid Wallpaper reference. This combination of references would result in a design over which the claimed design would have no patentable distinction. 
 







Conclusion
The claim stands refused under 35 U.S.C. 103.
The references cited, but not applied, are considered cumulative art related to the claimed design.

Applicant is reminded that any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




 
/Richard Kearney/   
Patent Examiner, Art Unit 2911
Date:  8/11/2021